Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Amendment filed 14 February 2022 overcomes the rejection under 35 USC 112(b).  The closest prior art of record is UniProt Accession No. A0A2J6PIP8_9HELO (published 28 March 2018).
UniProt Accession No. A0A2J6PIP8_9HELO describes an alpha-amylase from Pezoloma ericae which has an amino acid sequence having 79% identity with SEQ ID NO: 1.  None of the prior art of record, however, teaches or suggests modifying the UniProt alpha-amylase such that it would have at least 80% sequence identity to amino acids 20 to 494 of SEQ ID NO: 1 or amino acids 20-496 of SE IQ NO: 1, and in addition would include a carbohydrate binding module having at least 75% sequence identity to SEQ ID NO: 4, SEQ ID NO: 5, or SEQ ID NO: 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 5 and 8 have been cancelled.  Claims 1-4, 6, 7 and 9-22 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882. The examiner can normally be reached M-F 8am-6pm EDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652